 

Exhibit 10.1.

 

First Amendment to Lease

(Corporate Center)

 

This First Amendment to Lease dated this 1st day of May, 2002 shall amend the
terms of that lease dated October 1, 1996, as extended, (“Lease”) by and between
TEECO Properties (“Landlord”) and Republic Bank & Trust Company (“Tenant”) at
Republic Corporate Center and any other amendments to such Lease.

 

Landlord and Tenant agree that the terms of the Lease shall be amended to
increase the Tenant’s square footage by 5,008 square feet.  For this space, the
Tenant’s rent shall be increased by $7,303.00, ($17.50 per square foot) per
month effective May 1, 2002.  In addition, the terms of the Lease shall be
amended to increase the Tenant’s square footage by 1,551 square feet on the
first floor at $21.50 per square foot. For this first floor space, the Tenant’s
rent shall be increased by $2,778.00 per month effective May 1, 2002.  The
Landlord shall reduce the square footage under lease on the 4th floor by 591
square feet (at $17.50 per square foot), resulting in a monthly decrease in
Tenant’s rent of $862.00.  The Tenant’s current monthly rent shall be increased
to $78,636.00 per month effective May 1, 2002 and continue in accordance with
the terms of that original Lease, as amended and extended, referenced herein. 
Articles 1 and III of the original lease referenced herein shall be specifically
amended to read as follows:

 

ARTICLE I.  PREMISES

 

SECTION I.  Tenant leases from Landlord and Landlord leases to Tenant the
following described premises (hereinafter called the “Premises”):

 

Being 48,901 square feet of rentable office space located in the Republic
Corporate Center (hereinafter called “the Building”) located at Sixth and Market
Streets in Louisville, Kentucky, 40202 in Jefferson County.

 

ARTICLE III.  RENT AND OPERATING EXPENSES

 

SECTION 1.  Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as monthly rental
for the Premises as of the effective date of this Amendment, the sum of
$78,636.00.

 

All other terms, conditions and provisions of that original and extended Lease
dated October 1, 1996, as previously extended, shall remain unchanged and
incorporated by reference under this First Amendment of Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound hereby,
have caused this Amendment to be executed by their duly authorized officers as
of the day and year first set forth above.

 

TEECO Properties

 

By:

/s/ Steven E. Trager

 

 

REPUBLIC BANK & TRUST COMPANY

 

By:

/s/ Kevin Sipes

 

 

35

--------------------------------------------------------------------------------